Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200269877A1 to Mortazavi et al. (hereinafter, Mortazavi). 
Regarding claim 1, Mortazavi discloses: a control device for a vehicle, the vehicle performing autonomous traveling {Mortazavi, paragraph [0001]: this application relates to solution path overlay interfaces for autonomous vehicle operation},
the control device comprising: a signal information acquisition unit that acquires signal information about at least one traffic light, from a server having signal information about a plurality of traffic lights provided at a plurality of intersections {Mortazavi, paragraphs [0046], [0125], [0126], [0004]: the system includes receiving [signal information acquisition] vehicle data and external data associated with a vehicle, from a remote data source (remote vehicle monitoring server) through a communication system in the vehicle / determining the identities of the external objects as vehicles, traffic light signals, including an indication of the traffic light state, traffic signage / the determination of the identities of the external objects can be based on different types of data including data originating from a subset of the external objects relating to the respective external objects (e.g., external objects, such as other vehicles, sending data relating to their respective identities); data originating from a subset of the external objects relating to other external objects (e.g., external objects, such as traffic signal cameras, sending data relating to the identities of other external objects); and data relating to the state of the external objects, originating from a remote data source that does not include the external objects (e.g., satellite imagery or traffic control center data related to the external objects) / the method includes generating, by the solution path overlay system, an environment representation of an area of the transportation network proximate to the vehicle location based on the vehicle data and the external data, the solution path indicates a route for the vehicle along the transportation network. The solution path includes one or more stop points over which the vehicle is to traverse. [it is implied that the stop points include a plurality of traffic lights provided at a plurality of intersections]}; 
a vehicle control unit that controls the vehicle, based on the signal information acquired by the signal information acquisition unit {Mortazavi, fig. 1, paragraph [0062]: the vehicle 1000 includes a trajectory controller operable to obtain information [based on the 
Regarding claim 2, which depends from claim 1, Mortazavi further discloses: wherein the signal information acquisition unit sends a position of the vehicle and a movement direction of the vehicle, to the server, and acquires signal information about a traffic light that is positioned forward of the vehicle and that is closest to the vehicle, from the server {Mortazavi, paragraphs [0004], [0068], [0125]: the vehicle data includes a vehicle location [position] of the vehicle and a vehicle direction [movement direction] of the vehicle, and the external data includes respective locations of one or more external objects that area proximate [closest] to the vehicle / the controller apparatus 2410 may exchange (send or receive) state data with vehicles, external objects, or computing devices such as the vehicle 2100, the external object 2110, or a server computing device 2500, via a communication link 2380 / traffic light signals, including an indication of the traffic light state}.
Regarding claim 3, which depends from claim 1, Mortazavi further discloses: wherein the signal information acquisition unit acquires future signal information about at least one traffic light, from the server. {Mortazavi, paragraph [0068], abstract: the method includes receiving a solution path indicating a route and one or more stop points. The method includes transmitting the route to the vehicle including a respective geolocation of each of the one or more stop points [implies future signal information about at least one traffic light]. The vehicle 
Regarding claim 4, which depends from claim 1, Mortazavi further discloses: wherein the signal information acquisition unit acquires signal information about a plurality of traffic lights, from the server {Mortazavi, abstract: one or more stop points [implies a plurality of traffic lights}.
Regarding claim 5, which depends from claim 3, Mortazavi further discloses: wherein: the signal information acquisition unit acquires future signal information about a plurality of traffic lights on a traveling route of the vehicle, from the server; and the vehicle control unit controls a speed of the vehicle, based on the future signal information about the plurality of traffic lights {Mortazavi, abstract, paragraphs [0062], [0162]: the vehicle transmits a request for a solution path to a controller apparatus. The request may include vehicle data and external data [future signal information]. The vehicle control system may determine a speed (part of vehicle data) of the vehicle. The vehicle control system may transmit the request for the solution path, including the vehicle data and/or the external data to the controller apparatus}.
Regarding claim 6, which depends from claim 3, Mortazavi further discloses: wherein: the signal information acquisition unit acquires future signal information about a plurality of traffic lights for each of which a distance from the vehicle is equal to or less than a predetermined value, from the server; and the vehicle control unit resets a traveling route of the vehicle, based on the future signal information about the plurality of traffic lights {Mortazavi, paragraphs [0062], [0162], [0103]: the vehicle data can be used to determine traffic conditions including the movement of external objects within a predetermined area [a distance 
Regarding claim 9, Mortazavi discloses: an automatic driving system comprising: a server that acquires signal information about a plurality of traffic lights provided at a plurality of intersections; a signal information acquisition unit that acquires signal information about at least one traffic light, from the server; and a vehicle control unit that controls a vehicle, based on the signal information acquired by the signal information acquisition unit {Mortazavi, fig. 1, paragraphs [0001], [0046], [0125], [0126], [0004], [0062]}.
Regarding claim 10, which depends from claim 9, Mortazavi further discloses: wherein the server acquires the signal information about the plurality of traffic lights, from a traffic control center that generates control information about traffic lights {Mortazavi, paragraph [0126]:  the determination of the identities of the external objects can be based on a traffic control center data related to the external objects}.
Regarding claim 11, which depends from claim 9, Mortazavi further discloses: wherein the server acquires the signal information about the plurality of traffic lights, from traffic light images that are generated by cameras {Mortazavi, paragraph [0083]: characteristics of objects can be based on the actual appearance of the objects that can be obtained or received from traffic signal camera images}.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mortazavi in view of US20200294401A1 to Kerecsen.
	Regarding claim 7, which depends from claim 1, Mortazavi discloses the signal information acquisition unit and the server but does not teach a roadside unit. Kerecsen wherein: the signal information acquisition unit acquires signal information about a traffic light from a roadside unit by road-vehicle communication; and when the signal information acquisition unit fails to acquire the signal information from the roadside unit, the vehicle control unit controls the vehicle, based on the signal information acquired from the server by the signal information acquisition unit.
	It is noted that it is in the knowledge generally available to one of ordinary skill in the art that if depending on one (roadside unit) of the data source fails, the control may depend upon the other data source (server). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the roadside unit of Kerecsen with the described invention of Mortazavi in order to add a roadside unit as a source for traffic light information.
	Regarding claim 8, which depends from claim 1, Mortazavi in view of Kerecsen similarly teaches: wherein: the signal information acquisition unit acquires signal information about a traffic light from a roadside unit by road-vehicle communication; and when the signal information acquisition unit fails to acquire the signal information from the server, the vehicle control unit controls the vehicle, based on the signal information acquired from the roadside unit by the signal information acquisition unit.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the roadside unit of Kerecsen with the described invention of Mortazavi in order to add a roadside unit as a source for traffic light information.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mortazavi in view of US 20110153119 A1 to Lee et al. (hereinafter, Lee) .
Regarding claim 12, which depends from claim 9, Mortazavi does not disclose the limitation: wherein the server acquires the signal information about the plurality of traffic lights, from controllers or lighting state detectors, each of the controllers controlling a lighting state of the traffic light, each of the lighting state detectors detecting the lighting state of the traffic light from a signal line between the traffic light and the controller. Lee remedies this and teaches in paragraphs [0055], [0058]: the traffic light information extracting unit 110 [lighting state detector] generates a cycle signal by extracting the cycle component of the traffic lights from the stop signal, go signal, and left turn signal components [from signal line is implied], the transmission processing unit 120 processes and transmits the extracted signals through the transmitting unit 130 / the transmitter may be installed in the traffic light control system 105[controller] shown in FIG. 1. The transmitter is installed after signal lines of the traffic lights are separated and interfaced. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the traffic light control system and the traffic light . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (US-20200142404-A1, US-10730531-B1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        



/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661